—Judgment unanimously affirmed. Memorandum: On this appeal from a judgment finding that defendant had violated the terms of his probation, defendant contends that County Court’s determination is against the weight of the evidence because he was acquitted by a jury of all criminal charges upon which the delinquency information was based. The fact that defendant was acquitted of the underlying charges is irrelevant. "The rules of evidence and the burden of proof in a probation revocation hearing are different from those in a criminal trial” (People v Britton, 158 AD2d 932, 933, lv dismissed 76 NY2d 785; see, CPL 410.70 [3]). Upon our review of the record, we conclude that the court’s finding that defendant violated the terms of his probation by committing another crime or offense while on probation is not against the weight of the evidence (see, People v Mallory, 191 AD2d 970, lv denied 81 NY2d 1016). (Appeal from Judgment of Monroe County Court, Bristol, J.—Violation of Probation.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.